DETAILED ACTION

Response to Amendment
The amendment filed on 08/10/2021 in combination with the examiner’s amendment below has placed the application in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. The examiner’s amendment is iterative to the applicant’s amendment filed on 08/10/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fredrick L. Tolhurst (28,123) on 08/19/2021.

The application has been amended as follows:
IN THE CLAIMS 
Re Claim 56, on line 1, “glazing of Claim 46” has been changed to – glazing of Claim 47 –.


Allowable Subject Matter
Claims 1-8, 12, 14, 18, and 21, 23-67
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Verger et al (US 9568659 B2; previously relied upon; hereinafter “Verger”), fails to disclose or suggest the combination of structure and functionality of a light source that defines a body that contacts the perimeter edge of said second transparency sheet as set forth in the claim. The examiner notes that the italicized limitation is consistent with the indicated allowable subject matter in the Office Action filed on 06/09/2021 for previously presented claim 22 filed on 08/28/2021. 
Re Claims 2-8, 12, 14, 18, 21, and 23:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 24:
The closest prior art of record, Verger, fails to disclose or suggest the combination of structure and functionality of a light source that defines a body that contacts the perimeter edge of said at least one transparency sheet as set forth in the claim. The examiner notes that the italicized limitation is consistent with the indicated allowable subject matter in the Office Action filed on 06/09/2021 for previously presented claim 11 filed on 08/28/2021.
Re Claim 25:
The closest prior art of record, Verger, fails to disclose or suggest the combination of structure and functionality of a light source that defines a body that contacts the perimeter edge of said at least one transparency sheet as set forth in the claim.
Re Claims 26-45:
The claims are allowed due to their dependence on allowed base claim 25.

Re Claim 46:
The closest prior art of record, Verger, fails to disclose or suggest the combination of structure and functionality of said light guide laminate stack defining a perimeter edge that is located inside a perimeter defined by the perimeter side edge of said at least one transparency sheet as set forth in the claim.
Re Claims 47-67:
The claims are allowed due to their dependence on allowed base claim 46.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875